Appeal from an order of the Family Court of St. Lawrence County (Livingston, J;), entered February 15, 1983, which adjudicated respondent to be the father of petitioner’s child. f In this Family Court filiation proceeding, petitioner was the only witness. Petitioner’s testimony revealed that petitioner and respondent had regular and frequent intercourse from around Christmas, 1980 through July, 1981 at either petitioner’s mother’s home or respondent’s parents’ home. On June 18,1981, petitioner took a pregnancy test which confirmed that she was pregnant. When informed of petitioner’s pregnancy, respondent was not pleased. The baby was born on February 1, 1982. Applying the normal gestation period, Family Court determined conception to have occurred in May, 1981. Petitioner’s testimony that she had not had intercourse with any male other than respondent for many months prior to conception and for several months thereafter was credited by Family Court. H Relying upon Matter of Gray v Rose (30 AD2d 138), respondent contends that Family Court’s decision does not embody adequate findings. We disagree. The decision sets forth every fact necessary to support it in a manner which allows for adequate appellate review {supra; see, Matter of St. Lawrence County Dept, of Social Seros, v David SS., 78 AD2d 739). Having reviewed the entire transcript, it is our opinion that the evidence was clear and convincing and that the adjudication of respondent’s paternity must be upheld. U Order affirmed, without costs. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.